828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cecil E. GARRISON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5406
United States Court of Appeals, Sixth Circuit.
September 3, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and WISEMAN, Chief United States District Judge.*


2
The plaintiff appeals from an order denying his motion for summary judgment and dismissing his claim for Social Security disability insurance benefits.  The parties now jointly move to remand this matter for a partial award of benefits and for further consideration of the plaintiff's remaining claims on grounds that the Administrative Law Judge's decision denying benefits was improper.


3
Upon consideration,


4
It is ORDERED that the joint motion to remand is granted.  The district court's order is vacated and the matter is remanded to the district court with instructions to remand to the Secretary for an award of benefits for the period from March 15, 1984 to May 7, 1985 and for further consideration of the period from October 30, 1981 to March 14, 1984.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation